NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 2-5, 7-12, and 17-19 are pending. Claims 1, 6, and 13-16 are canceled. Amendment has overcome rejections over 35 USC 112(b) and 35 USC 103.

Claim Interpretation
The limitation “the oil bore end” on the third line of the first page of claim 7 refers to the end of the oil bores previously recited on the third line of the first page of claim 7. All oil bores must have an end by the definition of a bore.
The limitation “the impact hardening” in independent claim 7 and dependent claims 4, 5, and 9 will be interpreted as referring to the step of “the transition radius and/or the bevel of at least one oil bore end of one of the oil bores of a respective journal is work-hardened by an impact force being introduced into the oil bore end by an impact head” starting on the second line of the second page of claim 7. Work hardening with an impact head is by definition impact hardening.
The step “using at least one wedge” in claim 12 will be interpreted to cover the claimed activity of “mechanically pushing the at least one impact head” also recited in claim 12.
The step “using at least one ball screw drive” in claim 19 will be interpreted to cover the claimed activity of “mechanically pushing the at least one impact head” also recited in claim 19.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a changeover device” in claim 7, which will be interpreted in view of page 14 lines 16-20 of the specification as a rotable drum and/or a magazine;
The “drive device” in the limitation “rotated by a drive device along a direction of rotation into an impact position” in claim 9 will be interpreted in view of the portion 
“arresting device” in claim 9 which will be interpreted in view of page 21 of the specification which describes structure of the arresting device capable of arresting the crankshaft in the impact position as “non- positively locking and/or positively locking fashion, or engages with this aim into the drive train or into the apparatus”, which is “attached to the workpiece drive unit”, as all embodiments of the arresting device described are within this broad description. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s amendment deletes all explicit recitation of “means”.

 Allowable Subject Matter
Claims 2-5, 7-12, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
to exchange the impact heads. Further as “a changeover device exchanges” recites a generic placeholder for means (device), recites a function (changeover in order to exchange the impact heads) and does not provide structural details of the changeover device itself, the changeover device itself is interpreted under 35 USC 112(f). The claimed changeover device is interpreted to cover the changeover device directly described in the specification for affecting the exchanging of impact heads. The structure which the specification indicates as performing the changing over function is either a magazine or rotable drum.
The closest prior art references of record Honda Motors (JP-2016169783-A) or Reeb (US 8011096) in view of Cummins Inc. (US20100107808) either anticipates or renders obvious originally filed claims 1 and 6; however, the cited references neither disclose nor suggest a component which may be considered a magazine or rotable drum which is structurally capable of meeting the use for the changeover device recited in claim 7.
Claims 2-5, 8-12, and 17-19 depend on claim 7; therefore, claims 2-5, 8-12, and 17-19 incorporate all limitations of claim 7 and are allowable over the prior art for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736